                                  1

                                  2

                                  3

                                  4                              IN THE UNITED STATES DISTRICT COURT

                                  5                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      AJAY MALHOTRA,                                  Case No. 19-cv-06416-MMC
                                                         Plaintiff,                      ORDER GRANTING DAVID
                                  8
                                                                                         STERRETT'S MOTION FOR
                                                   v.                                    APPOINTMENT AS LEAD PLAINTIFF;
                                  9
                                                                                         DENYING MOTIONS FILED BY
                                  10     SONIM TECHNOLOGIES, INC., et al.,               LYNDON MAITHER AND BY AJAY
                                                                                         MALHOTRA/ANDRE LING BIN
                                                         Defendants.                     ZULKIFLI
                                  11

                                  12                                                     Re: Dkt. Nos. 16, 22, 30
Northern District of California
 United States District Court




                                  13

                                  14          In the instant action, plaintiff alleges, on his behalf and that of a putative class,

                                  15   claims under Sections 11 and 15 of the Securities Act of 1933. Now before the Court are

                                  16   motions for appointment as lead plaintiff, filed December 6, 2019, by, respectively, David

                                  17   Sterrett ("Sterrett") and Lyndon Maither ("Maither").1 Having read and considered the

                                  18   respective written submissions filed by Sterrett and Maither, the Court rules as follows.2

                                  19          Under the Private Securities Litigation Reform Act, a district court "shall appoint as

                                  20   lead plaintiff the member or members of the purported plaintiff class that the court

                                  21   determines to be most capable of adequately representing the interests of class

                                  22   members." See 15 U.S.C. § 77z-1(a)(3)(B)(i). "The 'most capable' plaintiff – and hence

                                  23   the lead plaintiff – is the one who has the greatest financial stake in the outcome of the

                                  24

                                  25          1
                                              In addition, a motion seeking such appointment was filed by Ajay Malhotra and
                                  26   Andre Ling Bin Zulkifli (collectively, "Malhotra/Zulkifli"). Those movants, however,
                                       subsequently filed a statement of non-opposition to the motions filed by the other
                                  27   movants.
                                              2
                                  28              On January 15, 2020, the Court took the matters under submission.
                                  1    case, so long as he meets the requirements of Rule 23 [of the Federal Rules of Civil

                                  2    Procedure]," see In re Cavanaugh, 306 F.3d 726, 729 (9th Cir. 2002), "in particular, those

                                  3    of 'typicality' and 'adequacy,'" see id. at 730 (quoting Rule 23).

                                  4           Here, by order filed January 7, 2020, as amended January 22, 2020, the Court

                                  5    found Sterrett has incurred the greatest loss and that his claim is typical of those of the

                                  6    putative class members. With respect to the question of adequacy, the Court found the

                                  7    evidence offered in support of Sterrett's reply, specifically, a declaration by Sterrett

                                  8    setting forth his work experience and other background information, read in connection

                                  9    with the showing made in his moving papers, appeared sufficient to show he is an

                                  10   adequate representative. As the Court's finding as to adequacy was based in part on

                                  11   evidence offered with Sterrett's reply, the Court afforded Maither leave to file a surreply to

                                  12   respond. See id. (holding courts must "give other plaintiffs an opportunity to rebut the
Northern District of California
 United States District Court




                                  13   presumptive lead plaintiff's showing").

                                  14          In his surreply, Maither raises three arguments in opposition to Sterrett's

                                  15   appointment. As set forth below, the Court finds none of those arguments persuasive.

                                  16          First, Maither argues, the evidence offered in support of Sterrett's reply was not

                                  17   submitted in timely fashion and, consequently, should not be considered. As noted,

                                  18   however, the Court afforded Maither an opportunity to respond to that evidence and he

                                  19   has done so. Under the circumstances, the Court finds it appropriate to consider the

                                  20   evidence offered with Sterrett's reply.

                                  21          Second, Maither argues, Sterrett's failure to submit such evidence at the time he

                                  22   filed his initial motion renders that motion "defective" (see Maither's Surreply at 2:8-10),

                                  23   and thus indicates Sterrett may be unable to fairly represent the class. The Court,

                                  24   however, finds any such omission does not indicate a lack of adequacy, as no movant,

                                  25   including Maither, submitted with his moving papers a declaration or other evidence

                                  26   setting forth his work history or other biographical background information, thus

                                  27   suggesting it is not the general practice to do so.

                                  28   //
                                                                                      2
                                  1           Lastly, Maither asserts that, for various reasons, he would be a more adequate

                                  2    lead plaintiff. Once the plaintiff with the largest financial stake has been identified,

                                  3    however, the Court's task is not to compare that plaintiff's various attributes with those of

                                  4    other plaintiffs, but, rather, to determine whether that plaintiff is an adequate

                                  5    representative. See Cavanaugh, 306 F.3d at 731-32 (finding "error" where district court

                                  6    engaged in "freewheeling comparison" of parties competing for lead plaintiff; noting

                                  7    whether "the court believes another plaintiff may be . . . 'more adequate' is of no

                                  8    consequence").

                                  9           Accordingly, the above-captioned putative class action having been filed in the

                                  10   Northern District of California, Sterrett's having filed a timely motion to be appointed lead

                                  11   plaintiff, Sterrett's having the largest financial interest in the relief sought by the putative

                                  12   class and having otherwise satisfied the requirements of Section 27 of the Securities Act
Northern District of California
 United States District Court




                                  13   and Rule 23, and Sterrett's seeking, in accordance with Section 27(a)(3)(B)(v) of the

                                  14   Securities Act, 15 U.S.C. § 77z-1(a)(3)(B)(v), approval of his selection of Faruqi & Faruqi,

                                  15   LLP to serve as lead counsel for the putative class, Maither's motion and

                                  16   Malhotra/Zulkifli's motion are hereby DENIED, and Sterrett's motion is hereby

                                  17   GRANTED, as follows:

                                  18          1. Pursuant to Section 27 of the Securities Act, 15 U.S.C. § 77z-1(a)(3)(B),

                                  19   Sterrett is hereby appointed as lead plaintiff for the putative class.

                                  20          2. Pursuant to Section 27 of the Securities Act, 15 U.S.C. § 77z-1(a)(3)(B)(v),

                                  21   Faruqi & Faruqi, LLP is hereby approved to serve the lead plaintiff and the putative class

                                  22   as lead counsel.

                                  23          3. As lead counsel, Faruqi & Faruqi, LLP shall be generally responsible for the

                                  24   overall conduct of the litigation on behalf of the putative class and shall have sole

                                  25   authority to do the following:

                                  26                  a. Determine and present to the Court and opposing parties the position of

                                  27   the lead plaintiff and putative class members on all matters arising during pretrial

                                  28   proceedings;
                                                                                       3
                                  1                  b. Enter into stipulations with opposing counsel as necessary for the

                                  2    conduct of the litigation;

                                  3                  c. Coordinate the initiation and conduct of discovery on behalf of the lead

                                  4    plaintiff and putative class members consistent with the requirements of the Federal

                                  5    Rules of Civil Procedure;

                                  6                  d. Hire expert witnesses and consultants on behalf of the lead plaintiff and

                                  7    putative class members, as needed to prepare for class certification or trial, and advance

                                  8    other costs that may be reasonable and necessary to the conduct of the litigation;

                                  9                  e. Conduct settlement negotiations on behalf of the lead plaintiff and

                                  10   putative class members, and, if appropriate, to enter into a settlement that is fair,

                                  11   reasonable, and adequate on behalf of the putative class members;

                                  12                 f. Monitor its activities to ensure that schedules are met and unnecessary
Northern District of California
 United States District Court




                                  13   expenditures of time and funds are avoided; and

                                  14                 g. Perform such other duties as may be incidental to the proper

                                  15   prosecution and coordination of pretrial and trial-related activities on behalf of the lead

                                  16   plaintiff and putative class members or authorized by further order of this Court.

                                  17          IT IS SO ORDERED.

                                  18
                                  19   Dated: January 22, 2020
                                                                                                MAXINE M. CHESNEY
                                  20                                                            United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     4
